Citation Nr: 1455239	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  10-33 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 60 percent for coronary artery disease (CAD) with mild congestive heart failure and left ventricular hypertrophy as secondary to service connected disability of diabetes mellitus type II with erectile dysfunction.

2.  Entitlement to an evaluation in excess of 20 percent for diabetes mellitus type II with erectile dysfunction.

3.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 15, 1966 to October 1969.

This case is before the Board of Veterans' Appeals (Board) on appeal from the April 2008 and September 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

In March 2013, the Veteran submitted a VA Form 9, Appeal to the Board of Veterans' Appeals, in which he requested a videoconference hearing prior to his file being sent to the Board.  A hearing before the Board will be granted if a Veteran expresses a desire to appear in person.  38 C.F.R. § 20.700 (2014).  A remand is therefore necessary to afford the Veteran his requested hearing.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a videoconference hearing at the RO before a member of the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




